DETAILED ACTION
The amendment filed on 5/12/22 has been received and considered. By this amendment, Claim 1 is amended. 
Response to Arguments
Applicant’s arguments, see page 5, filed 5/12/22, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tyler (PG Pub. 2012/0289869).
Regarding the rejection in view of Chaouat, the Examiner clarifies that Covalin already teaches stimulation of the neck and Chaouat is being used for the stimulation of a specific nerve as it applies to headache alleviation, a common goal between Covalin and Chaouat. 
Double Patenting
The double patenting rejections made in the previous Office Action still stand and the Examiner acknowledges that the appropriate terminal disclaimers will be filed upon allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covalin (PG Pub. 2010/0030299) in view of Tyler (PG Pub. 2012/0289869). Examiner would also like to note that electrical therapy for the treatment of headaches are not mentioned in this family until May 17, 2011 and therefore, Covalin qualifies as prior art.
Regarding Claim 1, Covalin discloses a system comprising:
a stimulator (see stimulator 500) having an interface (see ensembles 550-553; Fig. 5A) configured to contact an outer skin surface of a patient (see par. 72);
an energy source (see batteries inside battery holder 640; Fig. 6A) coupled to the interface (see par. 72; 123). The examiner considers the battery holder 640 in Fig. 6A is held within control case 510 in Fig. 5A (see par. 72). Covalin further discloses wherein the energy source transmits an electrical impulse through the interface (see par. 54) transcutaneously through the outer skin surface of the patient to a nerve of the patient such that the nerve is modulated (see par. 16); and
a mobile device (see control case 510) coupled to the stimulator to transmit data to the stimulator (see par. 72, 92, and 109), wherein the data includes a therapy regimen to reduce one or more symptoms of a headache in the patient (see par. 71). Covalin does not teach that the mobile device is wirelessly coupled to the stimulator. Tyler discloses a similar head worn stimulator (see helmet; par. 52) wirelessly coupled to a mobile device (see controller; par. 55-56). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a wireless connection between the controller and the electrodes/transducers to allow some flexibility and ease of access to the user (see par. 55). For example, the user could hold the controller in his pocket instead of having to connect/disconnect the controller from the helmet for every adjustment. Also, it allows someone at a more remote site, such as a physician, to have access to the controller.
Regarding Claim 2, Covalin discloses the mobile device comprises a user interface (see knob 520 and button 530; Fig. 6C) that permits the patient to modulate an amplitude of the electrical impulse (see par. 72).
Regarding Claim 3, Covalin discloses wherein the stimulator comprises a housing, wherein energy source is disposed within the housing (see headband; par. 57 and 115).
Regarding Claim 4, Covlin discloses the interface comprises an electrode (see par. 72).
Regarding Claim 5, Covalin does not elaborate on the recharging of the batteries. Tyler discloses a similar headband type stimulator having rechargeable batteries (see par. 103). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a rechargeable battery to prevent having to get new batteries every time the charge is depleted. 
Regarding Claim 6, Covalin discloses wherein the electrical impulse includes bursts of 2 to 20 pulses (see pair of pulses; par. 87) with each burst having a frequency of about 1 burst per second to about 100 bursts per second (see par. 81), wherein each of the pulses has a duration of about 50 microseconds to about 1000 microseconds (see par. 70).
Regarding Claim 9, Tyler further discloses wherein the mobile device comprises an application software that includes the data, wherein the application software controls the stimulator (see par. 63; Fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to include application software to analyze data from the patient and alter the stimuli (see par. 104). 

Claims 7-8 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covalin (PG Pub. 2010/0030299) in view of Tyler (PG Pub. 2012/0289869) as applied to Claims 1-6 and 9 above, and further in view of Chaouat (US Patent 7,463,927).
Regarding Claim 7, Covalin does not disclose a computer database. Chaouat discloses a mobile device (see col. 3, lines 23-27) is coupled to a computer comprising a database including at least one of medical records for the patient or billing account information for the patient (see col. 3, lines 47-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to have this communication between the device and the database because Chaouat teaches it allows the physician to customize stimulation without having the patient come in (see col. 2, lines 56-64).
Regarding Claim 8, Chaouat further discloses the medical records include data representing at least one of an amount of energy to transfer from the mobile device to the handheld device, a number of pulses per burst, a duration of a pulse, an amplitude of an electric field, a wait-time between stimulation sessions, a movement distance, a left-side versus right-side indicator, or a headache level (see col. 3, lines 47-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to have this communication between the device and the database because Chaouat teaches it allows the physician to customize stimulation without having the patient come in (see col. 2, lines 56-64).
Regarding Claims 10 and 20, Covalin discloses stimulating the neck (see par. 79), but does not explicitly disclose vagal stimulation. Chaouat discloses vagal nerve stimulation using TENS (see col. 27, lines 42-43). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate the peripheral vagus nerve since Chaouat teaches it helps treat chronic headache (see col. 27, lines 42-50).
Regarding Claims 11 and 12, see rejection of similarly worded Claims 1 and 7 above.
Regarding Claim 13, Covalin discloses transferring energy from the mobile device to the stimulator (see par. 57 and 80). 
Regarding Claim 14, Covalin discloses communicating authorization to the stimulator in order to enable the stimulator to operate (see therapy start; par. 72).
Regarding Claim 15, Covalin discloses transmitting dosing information to the stimulator (see therapy selector; par. 65).
Regarding Claim 16, Covalin discloses wherein the dosing information includes a duration of time in which the stimulator generates the electrical impulse (see par. 87).
Regarding Claims 17-18, Covalin discloses transmitting information regarding the electrical impulse to the stimulator (see par. 90).
Regarding Claim 19, Chaouat discloses downloading a software application onto a mobile device, wherein the software application includes the data; and controlling the stimulator with the software application (see col. 3, lines 47-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to download the software onto a mobile device so the patient can have the stimulation patterns on hand (see col. 3, lines 47-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792  

/Amanda K Hulbert/Primary Examiner, Art Unit 3792